Opinion by
Judge MacPhail,
This is an appeal from an opinion and order of the Honorable Thomas C. Baup of the Court of Common Pleas of Lycoming County, which reversed the Zoning *529Hearing Board of Bastress Township and ordered that David R. Lorson’s Zoning Application be granted.
Having carefully reviewed the record in this case, we are convinced that Judge Ratjp has ably dealt with the issues and reached the correct conclusion. We will, therefore, affirm based on Judge Ratjp's opinion, which can be found at Docket No. 77-4477 of the Court of Common Pleas of Lycoming County, Civil Division, filed August 8, 1978.
Accordingly, we enter the following
Order
And Now, this 18th day of October, 1979, the order of the Court of Common Pleas of Lycoming County dated August 8, 1978, is hereby affirmed.